Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory Byers appeals the district court’s order accepting the recommendation of the magistrate judge and denying *860relief on his 42 U.S.C. § 1983 (2006) complaint, filed on behalf of his daughter. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Byers v. Marlboro County Sch. Dist., No. 4:10-cv-01367-TLW (D.S.C. Mar. 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.